Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35
U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The present application is a reissue of U.S. Patent No. 10,535,725 (hereinafter, the ‘725 patent). 

Oath/Declaration
The reissue declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414 because of the following:
Applicant states, in the declaration, that “[t]he original patent (US 10,535,728) is believed to be wholly or partially inoperative or invalid, by reason of the patentee claiming more or less than he had the right to claim in the patent. Specifically, the patent claims do not recite specified details, for example, ‘a boundary region between the display region and the opening region.’” 
New claims 9-36 are broader than issued claim 1.  For example, independent claims 9 and 23 do not recite that a second insulation layer and a conductive layer include an opening portion on a first insulation layer and the conductive layer protrudes inward of the opening portion than the second insulating layer as recited in original claim 1.  However, the above reissue declaration does not specify that Applicant seeks to broaden the original claims of the patent and does not identify at least a claim that the application seeks to broaden.  37 CFR 1.175(b) states, “[i]f the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor’s oath or declaration for a reissue application must identify a claim that the application seeks to broaden.  A claim is a broadened claim if the claim is broadened in any respect.”  Also see MPEP 1414.01.  Accordingly, the declaration is defective.  	Applicant is required to provide a new reissue declaration and the new reissue declaration should (1) indicate that the instant reissue is a broadening reissue, (2) identify at least a claim, e.g., original claim 1, that Applicant seeks to broaden, and (3) identify a single word, phrase, or expression in the original claim, and how it renders the original patent wholly or partly inoperative or invalid. See MPEP 1414. 

Claim Rejections - 35 USC § 251
	Claims 1-36 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 9-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites that the insulation layer includes a first region and a second region adjacent to the first region. However, claim 9 also recites a common layer is disposed on a conductive layer in the first region and on the insulation layer in the second region.  It is unclear if the conductive layer comprises the first region and the insulation layer comprises the second region.  The same applies to dependent claims 10-22.
Claim 23 recites a first conductive pattern disposed on an insulation layer of the boundary region, and a second conductive pattern disposed on the insulation layer and spaced apart from the first conductive pattern. However, claim 23 also recites that each of the first and the second conductive patterns comprises at least two layers disposed between the insulation layer in the boundary region and a pixel electrode in the display region.  It is unclear how the first and second conductive pattern layers can be disposed on the insulation layer and yet also be between the insulation layer and a pixel electrode The same applies to dependent claims 22-32.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,535,725 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Xu whose telephone number is 571-272-7414. The examiner can normally be reached on Monday through Thursday from 7:00 am to 4:30 pm and Friday from 7:00 am to 11:00 am.  If the attempts to reach the examiner are unsuccessful, the examiner's supervisor, Timothy Speer or Jean Witz, can be reached by dialing 313-446-4825 or 571-272-0927, respectively.  The official fax number for the organization where this application is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/LING X XU/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/T.M.S/Supervisory Patent Examiner, Art Unit 3991